t c memo united_states tax_court shahram kohan and yonina kohan petitioners v commissioner of internal revenue respondent docket no filed date richard s kestenbaum for petitioners james p a caligure and monica e koch for respondent memorandum findings_of_fact and opinion lauber judge the internal_revenue_service irs or respondent deter- mined deficiencies in federal_income_tax and penalties for petitioners’ and tax years for petitioner husband the irs determined deficiencies fraud penalties under sec_6663 and alternative accuracy-related_penalties under sec_6662 as follows penalties year deficiency dollar_figure big_number sec_6663 dollar_figure big_number sec_6662 dollar_figure big_number the irs issued a separate notice_of_deficiency to petitioner wife determining the same deficiencies but only accuracy-related_penalties petitioners have conceded the deficiencies so the question we must decide is whether petitioner husband for each year at issue is liable for fraud petitioners contend that assessment of the amounts shown above is barred by the three-year period of limitations in sec_6501 because we find that the underpayments were due to fraud there is no period of limitations and the tax for and may be assessed at any time sec_6501 we will accordingly sustain the deficiencies and fraud penalties determined by respondent 1all statutory references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure we round all dollar amounts to the nearest dollar findings_of_fact some of the facts have been stipulated and are so found the stipulations of facts and the attached exhibits are incorporated by this reference petitioners re- sided in new york when they filed their petition a the dental practice petitioner husband dr kohan was born in iran and immigrated to the uni- ted states he attended yeshiva university in new york and dental school at new york university after dental school he joined the practice of another dentist dr magid in flushing new york two years later in dr kohan acquired dr magid’s practice as well as the building in which the practice was conducted although dr kohan’s bro- ther was listed as the purchaser on the title certificate for the property his brother appears to have acted as a nominee dr kohan paid no rent to his brother made all mortgage payments on the dental office building and defrayed the expenses of maintaining it the dental office building included a residential portion that was occupied by one or more tenants at no time after did dr kohan or his brother report rental income from these tenants dr kohan testified that he allowed the tenants to live in the building rent free because they were taking care of the property and watching it we did not find this testimony credible from to the present dr kohan conducted his dental practice from this building as a sole practitioner during the tax years at issue he worked between and hours a week excluding friday afternoons saturdays and jewish holi- days seeing between and patients each day he had two full-time employ- ees--a dental assistant and an office manager--and several part-time staff the of- fice manager tamayra rodriguez handled the mail maintained patient records collected payments and recorded those payments on patients’ charts she had no training as an accountant or tax professional dr kohan accepted payment from patients by cash check and credit card he did not maintain a separate business account for the dental practice so all de- posits were made into his personal bank account cash payments were typically placed in a box in dr kohan’s office he would occasionally use this cash to pay for his employees’ lunches or give them cash bonuses he took the rest of the cash home with him payments by check were manually deposited into dr kohan’s bank ac- count ms rodriguez typically applied a stamp endorsement on the back of the checks and filled out deposit slips either she or dr kohan went to his bank to deposit the checks dr kohan received from his patients a large volume of credit card pay- ments which were electronically deposited into his bank account for he received distinct credit card payments totaling dollar_figure for he received distinct credit card payments totaling dollar_figure many of dr kohan’s patients had dental insurance and in those instances he would charge the patients the appropriate copayments at the time of service then receive additional payments from the insurance_company major insurance_companies issued these checks twice monthly when the insurance checks arrived in the mail ms rodriguez would record the payments on the patients’ charts and set the checks aside to be deposited along with other checks unlike payments that patients remitted by cash check or credit card payments remitted by the insurance_companies were reported by them to the irs on forms 1099-misc miscellaneous income dr kohan was aware of this distinction b tax_return preparation ms rodriguez did not prepare dr kohan’s income_tax returns on the re- commendation of another dentist dr kohan hired bess fan a certified public ac- countant to prepare his personal tax returns and the payroll tax returns for his dental practice ms fan prepared these returns using worksheets that dr kohan provided to her ms rodriguez placed all forms 1099-misc that the office received from insurance_companies into a folder which dr kohan supplied to ms fan at tax time ms rodriguez also prepared expense summaries for the dental practice by going through dr kohan’s checkbook and making a list of what she believed to be business_expenses dr kohan supplied these expense summaries to ms fan dr kohan told ms fan that his dental practice derived most of its income from insurance_company payments he supplied her with a list of all such pay- ments together with the folder containing the forms 1099-misc for dr kohan personally tallied up the insurance_company payments on an adding ma- chine and provided the register tape to ms fan after reviewing the income worksheets ms fan noted the absence of any copayments she asked dr kohan to supply the dollar amounts of copayments he had received from patients having kept no records of copayments dr kohan made an estimate for each year he informed ms fan that he had received copay- ments of dollar_figure for and dollar_figure for he did not disclose to her any of the other_payments he had received from patients who paid_by cash check or credit card dr kohan likewise failed to disclose to ms fan for purposes of preparing payroll tax returns the actual amounts of wages he had paid his staff for ms fan prepared using the information dr kohan had supplied to her form w- transmittal of wage and tax statements this form and the accompanying forms w-2 wage and tax statement reported that the dental practice for had paid total wages of dollar_figure consisting of dollar_figure to ms rodriguez and dollar_figure to perla vargas a dental assistant those two individuals during actually received wages of dollar_figure and dollar_figure respectively dr kohan also employed during at least three other individuals who worked part-time at the front desk or as dental assistants the payroll tax returns reported no wages paid to any of these staff members ms fan prepared petitioners’ personal income_tax returns using the infor- mation dr kohan provided to her about their income and expenses she did not independently verify the expenses shown on ms rodriguez’ expense worksheets dr kohan did not supply ms fan before she prepared petitioners’ and returns any bank records that would enable her to confirm the gross_receipts of the dental practice on schedule c profit or loss from business for petitioners reported gross_profit of dollar_figure from the dental practice representing gross_receipts of dollar_figure less cost_of_goods_sold of dollar_figure the gross_receipts consisted of the insurance_company payments reported on forms 1099-misc plus dollar_figure of patient copayments as estimated by dr kohan petitioners reported total business_expenses of dollar_figure including other expenses of dollar_figure leaving net in- come of dollar_figure from the dental practice after claiming itemized_deductions and personal exemptions for themselves and their children petitioners reported taxable_income of zero for on their schedule c for petitioners reported gross_profit of dollar_figure from the dental practice representing gross_receipts of dollar_figure less cost_of_goods_sold of dollar_figure the gross_receipts consisted of the insurance_company payments reported on forms 1099-misc plus dollar_figure of patient copayments as estimated by dr kohan petitioners reported total business_expenses of dollar_figure including other expenses of dollar_figure producing net_income of dollar_figure from the dental practice after claiming itemized_deductions and personal exemptions for them- selves and their children petitioners reported taxable_income of dollar_figure for petitioners gave large sums to religious organizations during and some of which they claimed as charitable_contribution deductions on their tax returns for they transferred dollar_figure to religious organizations of this sum dollar_figure was paid to an organization operated by dr kohan’s brother for they transferred dollar_figure to religious organizations of this sum dollar_figure was paid to the organization operated by dr kohan’s brother c irs examination the irs selected petitioners’ and returns for examination dr kohan was uncooperative during the audit process both in supplying documents and in answering questions the revenue_agent ra assigned to conduct the examination made several requests for business records of the dental practice after being notified that peti- tioners’ returns were being examined ms fan used their bank statements to create a general ledger of their income and expenses the ra interviewed ms fan and relied on her general ledger to perform a bank_deposits analysis the ra interviewed dr kohan and asked him a number of questions about items on petitioners’ returns he declined to answer these questions insisting that the ra direct all questions to ms fan the ra explained that she had already in- terviewed ms fan who was unable to answer the questions dr kohan still re- fused to cooperate dr kohan falsely told the ra that he was renting the dental office building from a relative but refused to identify that relative or state how much rent he was paying the ra also interviewed ms rodriguez she informed the ra that a re- ceipts book was kept in the basement of the dental office building and that all pay- ments received by the practice including payments made by cash check and credit card were recorded in patients’ files dr kohan withheld this information and these documents from the ra and from ms fan the ra’s analysis of petitioners’ bank_deposits and ms fan’s general led- ger revealed that petitioners had understated the gross_receipts of dr kohan’s dental practice by dollar_figure and dollar_figure for and respectively these understatements were attributable to petitioners’ failure to report any of the pay- ments that patients made by cash check or credit card apart from copayments of dollar_figure and dollar_figure that dr kohan had estimated for and the ra also made significant adjustments to the expenses reported on dr kohan’s schedules c the largest adjustments were to the other expenses of the dental practice which petitioners had reported as dollar_figure for and dollar_figure for the ra found more than half of these deductions to be unsubstantiated resulting in disallowances of dollar_figure and dollar_figure respectively the ra made a number of other adjustments a few of which were favorable to petitioners eg a dollar_figure upward adjustment to cost_of_goods_sold for all in all the ra de- termined that petitioners had understated their taxable_income by dollar_figure for and by dollar_figure for d tax_court proceedings on date the irs issued notices of deficiency to petitioners deter- mining the deficiencies and penalties set forth above see supra p petitioners timely petitioned for redetermination of the deficiencies and penalties initially proceeding pro_se when petitioners did not respond to informal_discovery re- quests respondent served formal discovery when petitioners ignored respon- dent’s formal discovery requests respondent filed on date motions to compel responses to interrogatories and to compel production of documents we granted those motions and directed petitioners to produce the requested informa- tion by date which they failed to do at trial dr kohan did not dispute that he substantially underreported the in- come of his dental practice he testified that the underreporting was not his fault 2on date one week before this case was initially scheduled to be tried counsel entered an appearance for petitioners and thereafter cooperated fully with respondent’s counsel in preparing the case for trial on date counsel for petitioners moved that we relieve them of certain deemed admissions urging that they did not understand the consequences of not timely responding to respondent’s request for admissions served upon them in date see rule c f we took that motion under advisement and will grant it finding no pre- judice to respondent because the matters covered by his requests for admissions were amply addressed by testimony at trial urging that he does not know much about business that he kept very poor records and that he relied on ms rodriguez to keep his books and on ms fan to prepare proper tax returns he testified that he did not review weekly or monthly bank_deposits for the dental practice and had no idea how much money he was making we did not find dr kohan’s testimony credible although he testified that his financial circumstances were tight during and he spent money quite liberally he and his family made annual trips to florida and israel he paid the mortgage on his mother’s house during and resulting in annual expen- ditures of dollar_figure and dollar_figure respectively he transferred large sums to reli- gious organizations during and resulting in annual expenditures of dollar_figure and dollar_figure respectively of those sums more than dollar_figure was trans- ferred to an organization operated by his brother who held title to the dental office building the testimony at trial showed that dr kohan took deliberate steps to con- ceal assets and income although his brother held title to the dental office build- ing during and dr kohan paid his brother no rent rather dr kohan made all mortgage payments and defrayed all maintenance_expenses on that pro- perty indicating that he was the owner in substance and that his brother was a mere nominee in during the irs investigation of dr kohan his brother divested himself of legal_title to the dental office building by transferring it for no consideration to what appears to have been a shell corporation the ra’s bank_deposits analysis showed that dr kohan frequently wrote large checks to himself on his bank account held those checks for a few days and then used a check-cashing service to convert the checks to cash ms fan testified as to her understanding that dr kohan’s purpose in doing this was to artificially reduce the bank account balance that would be visible to his creditors dr kohan testified that he did this in response to the financial crisis withdrawing cash with the intent to redeposit the checks once the banking system returned to normal we did not find his testimony credible a limitations_period on assessment opinion sec_6501 generally requires the irs to assess a tax within three years after the filing of a return the period of limitations is extended to six years where the taxpayer omits_from_gross_income an amount in excess of percent of the amount of gross_income stated in the return sec_6501 the notices of deficiency in this case were issued more than seven years after the period of limitations began to run respondent concedes that assessment of the deficiencies would be time barred under the general rules of sec_6501 and e sec_6501 provides however that where a taxpayer has filed a false_or_fraudulent_return with the intent to evade tax there is no period of limi- tations and the tax may be assessed at any time in the case of a joint_return fraud by either taxpayer suspends indefinitely the period of limitations for both taxpayers see richardson v commissioner tcmemo_2006_69 91_tcm_981 w here a joint_return is filed fraud by one spouse will serve to lift the statute_of_limitations as to and permit assessment against both spouses aff’d 509_f3d_736 6th cir see also 740_f2d_659 8th cir aff’g in part rev’g in part tcmemo_1982_ t he determination of fraud for purposes of the period of limitations on assessment under sec_6501 is the same as the determination of fraud for purposes of the penalty under sec_6663 116_tc_79 whether the underpayments at issue were due to fraud thus deter- mines both whether dr kohan is liable for the civil_fraud penalty and whether respondent can assess the deficiencies that petitioners have conceded b civil_fraud penalty if any part of any underpayment_of_tax required to be shown on a return is due to fraud sec_6663 imposes a penalty of of the portion of the un- derpayment due to fraud respondent has the burden of proving fraud and he must prove it by clear_and_convincing evidence sec_7454 rule b richardson f 3d pincite to sustain his burden respondent must establish two elements that there was an underpayment_of_tax for each year at issue and that at least some portion of the underpayment for each year was due to fraud 81_tc_640 where the commissioner determines fraud penalties for multiple tax years his burden of proving fraud applies separately for each of the years vanover v commissioner tcmemo_2012_79 103_tcm_1418 quoting 3petitioners do not challenge respondent’s satisfaction of sec_6751 which provides that n o penalty under this title shall be assessed unless the ini- tial determination of such assessment is personally approved in writing by the immediate supervisor of the individual making such determination in any event the ra’s supervisor approved assertion of the fraud penalties on date before the irs issued the notice_of_deficiency to dr kohan that notice consti- tuted the first formal communication to dr kohan of the irs’ determination to assert the fraud_penalty against him see clay v commissioner t c __ __ slip op pincite date temple v commissioner tcmemo_2000_337 aff’d 62_fedappx_605 6th cir if respondent proves that some portion of an underpayment for a particular year was attributable to fraud then the entire underpayment shall be treated as attributable to fraud unless the taxpayer shows by a preponderance_of_the_evidence that the balance of the underpayment was not so attributable sec_6663 petitioners have conceded that they underpaid their federal_income_tax by dollar_figure in and dollar_figure in they have thus conceded the first ele- ment of the fraud_penalty we thus turn to the second element of the penalty fraudulent intent fraud is intentional wrongdoing designed to evade tax believed to be owing neely t c pincite the existence of fraud is a question of fact to be resolved upon consideration of the entire record 69_tc_391 fraud is not to be presumed or based upon mere suspicion 92_tc_661 but because direct proof of a taxpayer’s intent is rarely available fraudulent intent may be established by circumstantial evidence 182_f3d_275 4th cir aff’g tcmemo_1996_452 respondent satisfies his burden_of_proof by showing that the taxpayer intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes 94_tc_654 the taxpayer’s entire course of conduct may be examined to establish the requisite intent and an intent to mislead may be inferred from a pattern of conduct 394_f2d_366 5th cir aff’g tcmemo_1966_81 56_tc_213 circumstances that may indicate fraudulent intent often referred to as bad- ges of fraud include but are not limited to understating income keeping inadequate records giving implausible or inconsistent explanations of behav- ior concealing income or assets failing to cooperate with tax authorities engaging in illegal activities supplying incomplete or misleading informa- tion to a tax_return_preparer providing testimony that lacks credibility fil- ing false documents including false tax returns failing to file tax returns and dealing in cash see 919_f2d_830 2d cir 796_f2d_303 9th cir aff’g tcmemo_1984_601 parks t c pincite 91_tc_874 morse v commissioner tcmemo_2003_332 86_tcm_673 aff’d 419_f3d_829 8th cir no single factor is disposi- tive but the existence of several factors is persuasive circumstantial evidence of fraud vanover t c m cch pincite1 several of these factors are neutral or inapposite here dr kohan did not engage in illegal activities and although his patients often paid in cash he did not himself deal extensively in cash nor did he altogether fail to file tax returns but after thorough review of the record we conclude that the other eight badges_of_fraud overwhelmingly demonstrate that dr kohan acted with fraudulent intent for both tax years at issue understating income a pattern of substantially understating income for multiple years is strong evidence of fraud particularly if the understatements are not satisfactorily ex- plained id t c m cch pincite petitioners understated the income from dr kohan’s dental practice by dollar_figure for and dollar_figure for petitioners had little other income during and and these understate- ments are large both in absolute and in relative terms these understatements were chiefly attributable to dr kohan’s underreport- ing the gross_receipts of his dental practice he underreported his schedule c gross_receipts by dollar_figure for and by dollar_figure for all of these re- ceipts were deposited into his personal bank account so he cannot plausibly claim ignorance of their magnitude see 102_tc_632 finding fraud where there was a steady flow of unreported payments into the taxpayer’s personal bank account for and dr kohan reported net_income from his dental practice of only dollar_figure and dollar_figure respectively but during these years he made mort- gage payments on his mother’s house of dollar_figure and dollar_figure respectively and payments to religious organizations of dollar_figure and dollar_figure respectively putting aside all of his family’s living_expenses these payments alone dwarf the net in- come he reported from his dental practice which was his only meaningful source_of_income given these facts we find dr kohan’s testimony that he had no idea how much money he was making to be wholly incredible dr kohan’s explanation for his underreporting of gross_income was his supposed ineptitude at business and his reliance on ms rodriguez and ms fan we find this explanation inconsistent with the objective facts the income dr kohan reported to ms fan was not random or haphazard the only stream of income he initially reported to her consisted of the payments he received from insurance_companies he knew that these were the only payments that would be reported to the irs on forms 1099-misc we do not think it a coincidence that these are the only receipts that he reported to ms fan prompted by ms fan’s insistence that he must have received copayments from his insured patients dr kohan supplied estimates of those copayments which were unsupported by his business records he deliberately concealed from her all other_payments that his patients made by cash check or credit card these facts provide very strong evidence of fraudulent intent maintaining inadequate records fraudulent intent can be inferred from a failure to maintain adequate books_and_records see ark oil gas inc v commissioner tcmemo_1994_497 68_tcm_887 dr kohan admitted that his recordkeeping practices were poor he did not keep a general ledger for his dental practice though ms fan created one during the irs audit and he kept no receipts for cash expendi- tures he failed to keep separate bank accounts for his business and his personal affairs so his personal and business_expenses were commingled and difficult to separate he delegated to his office manager the task of combing through his checkbook in an effort to identify business_expenses this is not a reliable method of tracking expenses for a business dr kohan’s actual gross_receipts were recorded in his patients’ charts on which ms rodriguez recorded all payments from patients and their insurers pay- ments were also tracked in a receipt book kept in the basement of the dental office building but despite multiple requests for his business records dr kohan declined to provide any of these documents to the ra dr kohan sought to attribute the inadequacy of his business records to the asserted lack of a computer in his dental office we did not find his testimony on this point credible on his schedules c for and dr kohan claimed aggregate deductions of dollar_figure for computer_software and related expenses as the office manager ms rodriguez obviously knew whether the office had a com- puter we find it inconceivable on the basis of her testimony that she would have reported computer-related expenses to ms fan if the office had no computer overall this second badge of fraud favors respondent giving implausible or inconsistent explanations of behavior dr kohan is a highly educated individual but he offered to the irs and the court a variety of implausible and inconsistent explanations about his income and assets he told the ra that a relative owned the dental office building and leased it to him but he refused to identify that relative or specify the amount of rent paid the ra’s investigation revealed that dr kohan’s brother was listed as the owner on the title certificate but dr kohan paid his brother no rent unless his purported contributions to his brother’s religious_organization constituted disguised rent dr kohan’s making all mortgage payments on the building and defraying all maintenance_expenses were inconsistent with his testimony that his brother owned the property one or more tenants occupied the residential portion of the dental office building during and but neither dr kohan nor his brother reported any rental income dr kohan testified that the tenants were allowed to live rent free during and and during the previous seven years because they were taking care of the property and watching it we found this testimony wholly implausible dr kohan also provided inconsistent explanations about his practice of writing large checks to himself on his personal bank account he told ms fan that he did this in order to reduce the account balance that would be visible to creditors if true that itself would be indicative of fraud he testified at trial that he engaged in this practice as a response to the financial crisis but we did not find this testimony credible the third badge of fraud thus supplies strong evidence of fraudulent intent concealing income or assets a willful_attempt_to_evade_tax may be inferred from a taxpayer’s conceal- ment of income or assets 317_us_492 in addition to the jiggery-pokery displayed by his check-writing scheme dr kohan attempted to conceal assets by showing his brother as the holder of title to the dental office building but the evidence established that dr kohan’s brother was a mere nominee when dr kohan came under irs investigation his brother transferred title to the building to what seems to have been a shell corporation dr kohan made large transfers during and to or for family members roughly dollar_figure to an organization controlled by his brother and roughly dollar_figure to pay his mother’s mortgage he was not forthcoming about these expenditures at trial these unexplained expenditures are consistent with dr kohan’s other efforts to conceal income and assets failing to cooperate with tax authorities dr kohan did not cooperate with the irs during the examination he de- clined to produce the receipts book kept in the basement or the payment informa- tion included on patients’ charts he declined to produce the income and expense summaries that he supplied to ms fan for use in preparing his tax returns he re- fused to answer questions when the ra came to interview him and he falsely told her that he leased the dental office building from a relative whom he refused to name dr kohan and his wife were equally uncooperative with respondent after filing their petition respondent attempted discovery through informal requests for documents and responses to interrogatories but petitioners did not provide a single document to substantiate expenses underlying their claimed deductions in date respondent filed and we granted motions to compel production of documents and responses to interrogatories but petitioners again refused to respond cooperation began only a week before trial when petitioners retained counsel although they ultimately conceded the deficiencies they did so only after months of stonewalling and unjustified refusals to cooperate with respondent’s counsel this obstructive behavior is a clear badge of fraud providing incomplete or misleading information a taxpayer’s provision of incomplete or misleading information to his return preparer--in particular his concealment of gross income--provides strong circumstantial evidence of fraudulent intent see morse v commissioner f 3d pincite 781_f2d_1566 11th cir aff’g tcmemo_1985_63 vanover t c m cch pincite dr kohan failed to provide ms fan with complete information about his gross_receipts concealing payments his patients made by cash check and credit card when ms fan pressed him that his insured patients must have made copayments he supplied her with guesstimates that were unsupported by his business records dr kohan also gave ms fan false information for use in preparing his pay- roll tax returns he understated by more than the wages he had paid ms rodriguez and ms vargas during and he concealed altogether the wages he had paid three part-time workers this pattern of misrepresentation and conceal- ment is a powerful index of fraud lack of credibility of taxpayer’s testimony we did not find dr kohan to be a credible witness he was often evasive or dismissive of questions that respondent and the court asked of him we have noted above numerous specific points on which we found his testimony to lack credibility his overall defense--that ms rodriguez and ms fan were responsible for his underreporting of income--was equally implausible both of them testified at trial and were forthcoming about their responsibilities and interactions with dr kohan we find it inconceivable that either of them could or would have concoc- ted unilaterally the systematic underreporting of income that he engineered filing false documents petitioners have stipulated that the income reported on their and returns was understated by more than dollar_figure per year these understatements were chiefly attributable to dr kohan’s failure to report payments his patients made by cash check and credit card these omissions from gross_income were large in dollar terms dollar_figure for and dollar_figure for and in volume distinct credit card payments in and in all of the checks and credit card payments were deposited into dr kohan’s personal bank account he must have known that this income existed in part be- cause he spent it so liberally to fund his family’s living_expenses his mother’s mortgage payments and generous transfers to religious organizations and be- sides filing false income_tax returns he caused the filing of false forms w-2 and w-3 by deliberately underreporting to ms fan the wages he paid his employees c petitioners’ arguments no penalty is imposed with respect to any portion of an underpayment if the taxpayer acted with reasonable_cause and in good_faith with respect thereto see sec_6664 the taxpayer generally bears the burden of proving reasonable_cause and good_faith 116_tc_438 reas- onable cause can be shown by good-faith reliance on the advice of a qualified_tax professional sec_1_6664-4 c income_tax regs to establish this de- fense the taxpayer must prove that the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer fully disclosed all relevant facts to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 aff’d 299_f3d_221 3d cir dr kohan contends that he reasonably relied on ms rodriguez to keep his books and on ms fan to prepare his tax returns with respect to ms rodriguez petitioners offered no evidence to suggest that she had sufficient expertise to jus- tify reliance she had no background in accounting or tax law she was not in- volved in the preparation of petitioners’ and returns and she credibly testified that she could not have assessed the accuracy of those returns if asked to do so ms fan did have expertise in tax and accounting but dr kohan woefully failed to provide her with the information necessary to prepare petitioners’ and tax returns correctly dr kohan testified that he relied on ms rodri- guez to supply accurate information to ms fan but ms rodriguez acted at his direction he instructed her to create a folder containing the insurance_company forms 1099-misc and he supplied this folder to ms fan as the bedrock for his scheme to report only that stream of income ms rodriguez accurately recorded all payments in the patients’ charts but dr kohan neglected to provide that infor- mation to ms fan see cole v commissioner tcmemo_1998_452 t c m cch finding fraud where doctor in preparing tax returns failed to use business records available to him dr kohan asserted that he took a totally hands-off approach to the prepara- tion of his tax returns but the evidence did not support that assertion he person- ally tallied up the form 1099-misc payments for and supplied the register tape to ms fan and he personally estimated his insured patients’ copayments when ms fan pressed him on that subject ms fan might have been more aggressive in questioning dr kohan about other_payments his patients might have made by cash check or credit card but even if she were thought to have turned a blind eye to the possible existence of ad- ditional income that would not immunize dr kohan from his deliberate and in- tentional failure to report that income to her because dr kohan failed to show that he relied in good_faith on the advice of a qualified_tax professional he is not entitled to relief from the fraud_penalty under sec_6664 in sum we conclude that respondent has established by clear and convinc- ing evidence that dr kohan’s underpayments of tax for and were attributable to fraud petitioners have failed to submit credible_evidence showing that any portions of these underpayments were not due to fraud we thus hold that petitioners are liable for the tax deficiencies they have conceded and that dr kohan is liable for sec_6663 civil_fraud penalties for both years to reflect the foregoing an appropriate order and decision will be entered for respondent 4having concluded that dr kohan is liable for the fraud_penalty we need not consider respondent’s alternative determination of accuracy-related_penalties against dr kohan and his wife
